DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it is not clear whether or not the “opening” and the “panel” on line 3 refers back to the “opening” and the “panel” set forth in parent claim 6.
In claim 8, it is not clear whether or not the “opening” and the “panel” on line 3 refers back to the “opening” and the “panel” set forth in parent claim 2.
In claim 19, “first surface” lacks clear antecedent basis.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 6-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tien 8,826,705.
Tien discloses the claimed reinforcement assembly including a carrier with openings capable of receiving tabs, a rim portion capable of receiving adhesive, where the rim portion surrounds a central opening portion and a plurality of apertures located in the rim portion, where the apertures are capable of receiving adhesive.  See the claimed features indicated on the annotated Figure 1 of Tien below.
Regarding claim 3, the rim portion completely circumscribes the central opening portion as shown in annotated Figure 1 below.  
Regarding claim 6, the carrier completely circumscribes an opening 214 in a (cover) panel as shown in annotated Figure 1 below. 
Regarding claim 7, the shape of the central opening substantially corresponds to the shape of the opening in the panel, as broadly as recited.  See annotated Figure 1 below.
Regarding claim 13, the rim is substantially rectangular, as broadly as recited.
Regarding claim 14, each of the apertures is identical in shape and size. See annotated Figure 1 below.

 
    PNG
    media_image1.png
    648
    837
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tien.
Tien discloses a metal carrier as shown in annotated Figure 1 above.
Tien does not disclose that the specific metal from which the carrier is made is aluminum.
Section 2144.07 of the MPEP sets forth that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness.  See In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the metal carrier of Tien from aluminum because such selection of a known metal to construct a prior art device made of metal is prima facie obvious in view of In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter

Claims 2, 4-5, 9-11, 16-18, 22, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
The recitation in claim 2 that the reinforcement assembly includes a panel section with the tabs located in an opening thereof is not taught nor fairly suggested by the prior art of record.
The recitation in claim 4 that the openings are located on extended sections that extend inward into the central opening portion is not taught nor fairly suggested by the prior art of record.
The recitation in claims 9-10 that the reinforcement assembly includes a panel which receives the carrier and includes tabs that are located into the openings is not taught nor fairly suggested by the prior art of record.
The recitation in claim 16 of the adhesive being within the apertures and having a green state viscosity prior to activation is not taught nor fairly suggested by the prior art of record.
The recitation in claim 19 that a first surface of the rim portion is located adjacent a panel so that the adhesive is in direct planar contact with the panel is not taught nor fairly suggested by the prior art of record.
The recitation in claim 25 that the adhesive is overmolded is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moriyama 2017/0240031 discloses a “carrier” 27 associated with a vehicle door handle assembly.  See Figure 3.
Ogawa 2017/0036521 discloses a door handle reinforcement 38.  See Figure 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
11/18/22